In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00168-CV


   IN THE MATTER OF THE MARRIAGE OF THOMAS LEMONT CONNELL AND
     DEANNA LEIGH CONNELL AND IN THE INTEREST OF H.O.C., A CHILD

                       On Appeal from the County Court at Law No. 1
                                    Randall County, Texas
             Trial Court No. 75,404-L1, Honorable James W. Anderson, Presiding

                                      June 10, 2019

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Appellant Deanna Connell filed a notice of appeal, pro se, without paying the filing

fee. See TEX. R. APP. P. 5, 20.1. By letter of May 16, 2019, the clerk of this court notified

Ms. Connell that the filing fee had not been paid and that the appeal was subject to

dismissal if she failed to pay the fee or comply with Appellate Rule 20.1 by May 28. See

TEX. R. APP. P. 20.1, 42.3(c).


       To date, Ms. Connell has not paid the filing fee or filed any response to our May

16 letter. The Rules of Appellate Procedure require a party who is not excused by law

from paying costs to pay the required fees. See TEX. R. APP. P. 5. Accordingly, this
appeal is dismissed because of Ms. Connell’s failure to comply with a requirement of the

appellate rules and a notice from the clerk requiring action within a specified time. See

TEX. R. APP. P. 42.3(c).


                                                      Per Curiam




                                           2